UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY HERMO,

                               Plaintiff,
                                                                   19-CV-10471 (CM)
                   -against-
                                                                         ORDER
THE CITY OF NEW YORK, et al.,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. On December 19, 2019, Plaintiff filed a form

consenting to electronic service. (ECF No. 7.) On the same day, he submitted a letter, asking the

Court “whether there is any other way than by email to retrieve further documents, because

[Plaintiff] does not have a computer device at this time.” (ECF No. 8.) He also states that he was

under the impression that mail sent from the Court through the postal service would be certified.

       Because it is unclear why Plaintiff consented to electronic service when he does not have

access to a computer, the Court is unable to determine what exactly Plaintiff seeks. But as it

appears he cannot access documents electronically, the Court directs the Clerk of Court to

remove from the docket Plaintiff’s consent to electronic service. All future documents shall be

mailed to the address Plaintiff provided by regular mail. The Court does not send copies of

orders by certified mail.

       It is Plaintiff’s obligation to update his address. Failure to do so could result in the

dismissal of his action if he fails to comply with court orders.

                                             CONCLUSION

       The Clerk of Court is directed to mail to Plaintiff a copy of this order and a copy of the

December 13, 2019 order to amend (ECF No. 6).
         The Clerk of Court is also directed to remove from the docket Plaintiff’s consent to

electronic service (ECF No. 7) and return the form to Plaintiff.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Dated:     December 20, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
